MEMORANDUM**
The district court did not abuse its discretion in denying Mohsenzadeh’s motion *335for a new trial. On the current record, the representation provided by Mohsenzadeh’s trial counsel did not fall “below an objective standard of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Trial counsel’s decision not to introduce evidence of Mohsenzadeh’s membership in Mujahedin-e-Khalq or to investigate or present possible evidence of selective prosecution was a reasonable tactical decision that we decline to second-guess. See United States v. Claiborne, 870 F.2d 1463, 1468 (9th Cir.1989). Nor did trial counsel err in failing to raise a selective prosecution claim as, based on the facts before us, it wouldn’t have succeeded. See United States v. Armstrong, 517 U.S. 456, 465,116 S.Ct. 1480,134 L.Ed.2d 687 (1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *335courts of this circuit except as provided by Ninth Circuit Rule 36-3.